                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:21-1956-MCS (MAR)                                                  Date: June 24, 2021
Title:      Wade Van Petten v. Denis McDonough

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                ERICA VALENCIA                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder

       Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                    N/A                                  N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
             OF PROSECUTION

        On March 2, 2021, Wade Van Petten (“Plaintiff”), filed a pro se Civil Rights Complaint
(“Complaint”). ECF Docket No. (“Dkt.”) 1. On March 3, 2021, a 60 Days Summons was issued
regarding the Complaint. Dkt. 3. To date, Plaintiff has failed to provide the Court with Proof of
Service in compliance with the March 4, 2021, Case Management Order. See Dkt. 5.

        Therefore, Plaintiff is ordered to show cause in writing on or before July 8, 2021 (14) days
of this Order why this action should not be dismissed under Rules 41(b) and 4(l)-(m) for failure to
prosecute or provide the Court with Proof of Service. See Fed. R. Civ. P. 4(l)-(m), 5(d)(1)(b)(i), 41(b);
Dkt. 5 at 1–2.

        The Court will consider either of the following two (2) options to be an appropriate response
to this OSC:

         1. Plaintiff shall provide the Court with Proof of Service; or
         2. Plaintiff shall provide the Court with an explanation as to why he has failed to file a Proof
            of Service and request an extension of time.

         Failure to respond to the Court’s Order may result in the dismissal of the action.

         IT IS SO ORDERED.



                                                                                                   :
                                                                      Initials of Preparer        ev




CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 1
